Citation Nr: 1040023	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher rating for a cervical spine 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to June 1946 
and from August 1947 to February 1965, with additional service in 
the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2005 and June 2007 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In October 2009, the Veteran testified at a Board hearing before 
the undersigned.  In December 2009, this matter was remanded RO 
for additional development. 

In a February 2010 rating decision, service connection was 
granted for Eustachian tube dysfunction with central and 
peripheral vertigo.  A 10 percent rating was assigned from 
January 7, 2005.  In a July 2010 rating decision, service 
connection was granted for chronic rotator cuff tendinitis and 
degenerative arthritis of the glenohumeral joint for the left and 
right shoulders.  10 percent ratings were assigned to each 
shoulder from January 7, 2005 and a 20 percent evaluation was 
assigned to each shoulder from February 1, 2010.  This is a 
complete grant of benefits sought on appeal; thus, these issues 
are no longer on appeal.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 

The Veteran's lumbar spine, right hip and left leg disabilities 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
cervical spine is manifested by complaints of pain and objective 
findings of intermittent muscle spasm and tenderness on the 
cervical spine and forward flexion of the cervical spine to 30 to 
40 degrees with pain, with no objective evidence of 
incapacitating episodes during a 12 month period or ankylosis of 
the entire cervical spine. 

2.  Bilateral hearing loss was detected many years after service 
and the probative evidence establishes that the current bilateral 
hearing loss is not related to disease or injury in service.  

3.  Resolving all reasonable doubt in the Veteran's favor, his 
tinnitus had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).  

2.  Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in February 
2005 and May 2005, prior to the initial adjudication of the 
claims, and in April 2007, October 2008, December 2009, and June 
2010.  The letters notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection and increased ratings, as well as what information and 
evidence must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform VA 
of any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to the 
RO.  The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in the December 2009 and June 2010 letters.  The 
claims were readjudicated in July 2010.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  The Board finds the duty to notify 
provisions of the VCAA have been fulfilled, and any defective 
notice is nonprejudicial to the Veteran and is harmless error.    

The Board also finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The service treatment records, 
including naval hospital records, were obtained and associated 
with the claims folder.  Private medical records from A.O.S., and 
Drs. T.D. and N.P., are associated with the claims folder.  VA 
treatment records dated from March 2006 to November 2008 are 
associated with the claims folder.  There is no other identified 
relevant evidence that has not been accounted for. 

The Veteran was provided a VA audiological examination in 
February 2010 to obtain medical evidence as to the nature and 
etiology of the claimed hearing loss and tinnitus.  The Veteran 
was provided a VA examination in February 2010 to obtain medical 
evidence as to the nature and severity of the service-connected 
cervical spine disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

Entitlement to an Increased Rating for Degenerative Disc 
Disease of the Cervical Spine
Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in  civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals 
for Veterans Claims (Court) held that for disabilities evaluated 
on the basis of limitation of motion, VA was required to apply 
the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  Such 
inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to the affected joints.  
The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should be 
noted carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2009).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242,  Degenerative arthritis of the spine; are rated under 
the following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease:
A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent evaluation will be assigned 
for forward flexion of the cervical spine 
to 15 degrees or less; or favorable 
ankylosis of the entire cervical spine. 

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.  

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and 
right lateral flexion are zero to 
30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum 
of the range of forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of 
motion for each component of spinal motion 
provided in this note are the maximum that 
can be used for calculation of the combined 
range of motion.  

Note (4):  Round each range of motion 
measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  

A 60 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

In addition, with respect to low back sciatic radiculopathy, 
under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the sciatic 
nerve; a 40 percent evaluation requires moderately severe 
incomplete paralysis; a 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent for the 
cervical spine disability.  

The evidence of record for the time period of the appeal shows 
that the service-connected cervical spine disability is 
principally manifested by forward flexion to 30 to 40 degrees; 
extension from zero to 20 degrees; left lateral flexion to 10 to 
20 degrees; right lateral flexion to 20 to 30 degrees; left 
lateral rotation to 38 to 45 degrees; and right lateral rotation 
to 26 to 40 degrees.  See the VA examination reports dated in 
June 2005, December 2008, and February 2010.  

The medical evidence shows that the Veteran has forward flexion 
of the cervical spine beyond 15 degrees.  There are no objective 
findings of favorable or unfavorable ankylosis of the cervical 
spine.  The VA examinations found no cervical spine ankylosis.  

The Board has considered additional functional limitation due to 
factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There 
is no basis for the assignment of additional disability due to 
pain, weakness, fatigability, weakness, or incoordination.  

The VA examination reports indicate that the Veteran had pain 
with motion of the cervical spine.  However, there is no evidence 
of any additional limitation of motion due to pain, fatigue, lack 
of endurance, incoordination, or weakness.  The June 2005 VA 
examination report indicates that the Veteran had flexion to 39 
degrees with pain.  

The December 2008 VA examination report indicates that the 
Veteran had forward flexion of the cervical spine to 40 degrees 
with pain at 20 degrees.  The examiner stated that there was no 
additional limitation of motion due to repetitive use, pain, 
fatigue, weakness, lack of endurance, incoordination, or fatigue.  
The examiner also noted that the Veteran was able to function 
despite the pain when he was on medication.  

The February 2010 VA examination report indicates that the 
Veteran had forward flexion of the cervical spine to 30 degrees 
with no pain.  The examiner stated that there was no additional 
limitation of motion of forward flexion with repetitive motion.  

Based on the objective medical evidence of record, there is no 
basis for the assignment of additional disability due to pain, 
weakness, fatigability, weakness, or incoordination, and the 
Board finds that the assignment of additional disability pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Thus, the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 20 percent for the cervical 
spine disability for the entire appeal period under Diagnostic 
Code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A rating in excess of 20 percent is not warranted for the 
cervical spine disability under Diagnostic Code 5243.  The 
evidence does not establish that the service-connected cervical 
spine disability causes incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.  The 
December 2008 VA examination report indicates that the Veteran 
reported having flare-ups of pain but no incapacitation.  The 
February 2010 VA examination report indicates that the Veteran 
reported that he did not have incapacitating episodes and was not 
prescribed bedrest in the last 12 months.  The VA treatment 
records do not show physician-prescribed bedrest. 

Thus, the Board finds that a disability evaluation in excess of 
20 percent for the cervical spine disability is not warranted 
under Diagnostic Code 5243 from December 6, 2005.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

In summary, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent for 
the cervical spine disability for the entire appeal period.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note 1 of the revised criteria for rating spine disabilities 
indicates that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate diagnostic 
code.  The Board notes that separate ratings have been assigned 
for the neurological manifestations in the upper extremities due 
to the cervical spine disability.  In a February 2009 rating 
decision, service connection was granted for neuropathy of the 
ulnar nerve of the left upper extremity and assigned a 20 percent 
evaluation from December 18, 2008.  Service connection was also 
granted for ulnar neuropathy of the right upper extremity and a 
10 percent rating was assigned from December 18, 2008.  The 
Veteran was notified of this decision and apprised of his 
appellate rights.  He did not file a timely notice of 
disagreement to this decision and the RO's determination became 
final.  

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected cervical spine disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  There is no objective evidence 
showing that the service-connected cervical spine disability 
alone has resulted in marked interference with employment (i.e., 
beyond that contemplated in the assigned 20 percent rating).  
Moreover, the rating criteria reasonably describe his disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptoms than currently shown by the 
evidence.  Thun, supra.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

In sum, the preponderance of the evidence is against the 
assignment of a disability evaluation in excess of 20 percent for 
the cervical spine disability for the entire appeal period.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The claim is denied.  

Entitlement to Service Connection for Hearing Loss and 
Tinnitus

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria. Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet.  App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran asserts that he incurred hearing loss and tinnitus 
due to acoustic trauma in service.  He reported that he was 
exposed to noise from all types of weapons during his years of 
serving on a ship.  He also stated that he was on a rifle team in 
service.  See the Veteran's statement dated in April 2007.  At 
the hearing before the Board in October 2009, the Veteran stated 
that in service, a rifle fired close to his head and that is when 
his ear began to ring.   

The Board notes that the Veteran is competent to describe being 
exposed to loud noise, such as noise due to a gun, and he is 
competent to report symptoms of decreased hearing and ringing in 
the ear.  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  The Board concludes that there is competent evidence 
that the Veteran was exposed to noise due to gun fire in service 
and he is competent to testify to observable symptoms such as 
decreased hearing and ringing in the ear.  The service records 
show that the Veteran served in the Navy.  However, the 
preponderance of the evidence establishes that the current 
hearing loss is not due to or related to the noise exposure in 
service.   

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  VA audiometric evaluation 
dated in February 2010 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
60
LEFT
25
35
55
60
75

There is no competent evidence of treatment or diagnosis of 
hearing loss in service.  Service examination reports dated in 
November 1943, June 1946, August 1947, August 1950, August 1956, 
and May 1962 indicate that the spoken voice and/or whispered 
voice test was 15/15 in the left and right ears.   

During an audiology examination performed in February 1962, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
5
0
0
5
0

During an audiology examination performed in February 1965, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
5
0
0
5
5

There is no medical evidence showing a diagnosis of sensorineural 
hearing loss within one year from service separation in June 1946 
or February 1965.  The Veteran has not identified or submitted 
any medical evidence showing a diagnosis of bilateral 
sensorineural hearing loss within one year from service 
separation.  Thus, service connection for bilateral hearing loss 
on a presumptive basis is not warranted.  

On the authorized audiological evaluation in March 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5

LEFT
10
0
0
5


The first audiometric evidence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385 is in the private 2002 audiometric 
evaluation examination report.  On private audiological 
evaluation in December 2002, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20

45
LEFT
25
30
60

80

The record shows that the Veteran underwent a hearing 
consultation with VA in April 2006 and a hearing aid for the left 
ear was fitted in May 2006.    

There is no medical evidence of a nexus between the hearing loss 
disability and service.  In fact, the probative medical evidence 
of record shows that the bilateral hearing loss is not related to 
disease or injury in service.  The February 2010 VA audiometric 
evaluation report indicates that the audiologist opined that the 
hearing loss was not related to the Veteran's noise exposure in 
service.  The basis for the audiologist's opinion was that the 
Veteran had normal hearing in service and upon separation from 
service.  The audiologist opined that the hearing loss was more 
likely a result of presbyacusis and post-service exposure to 
firearms while hunting.  Private medical records note that the 
Veteran reported being an active hunter.  See the records dated 
in September 1995 from the A.O.S.  The Veteran also reported at 
the VA audiologic evaluation that he hunted most of his life.  

The Board finds the VA medical opinion to be probative.  The VA 
audiologist provided a rationale for the opinion and concluded 
that the hearing loss was not related to service based upon the 
lack of hearing loss at service separation.  The VA examination 
report states that the claims file was available and reviewed.  
The examiner reviewed the Veteran's subjective history of noise 
exposure in service and clinical findings and rendered an 
opinion.  The Board finds that the opinion is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion 
is consistent with the Veteran's service treatment records.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
The record shows that the Veteran has reported having hearing 
loss in service.  The Board has considered these statements.  
Even if the Board concedes that the Veteran had continuity of 
symptoms of hearing loss since service, the Veteran's claim still 
fails based upon the lack of medical nexus associating the 
continuity of symptoms to the current hearing loss.  

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

As discussed, the probative evidence shows that the current 
hearing loss disability is not related to service, and was more 
likely due to presbyacusis and/or exposure to firearms when 
hunting after service.  There is no medical evidence that 
establishes that the current hearing loss is related to the 
Veteran's active service.  As a finder of fact, the Board finds 
the assessment offered by the VA examiner more probative as to 
whether the Veteran's hearing loss is related to or had its onset 
in service than the Veteran's lay report, especially given the 
audiological findings at separation and the lack of any medical 
evidence showing that he had hearing loss disability pursuant to 
38 C.F.R. § 3.385 for many years after discharge.  See 38 C.F.R. 
§ 3.159(a).

Therefore, for the reasons discussed above, the Board finds that 
service connection for bilateral hearing loss is not warranted.  
The preponderance of the evidence of record is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection for bilateral hearing loss is not 
warranted, and the claim is denied.  

The Veteran also asserts that his current tinnitus is due to 
noise exposure in service.  See the Veteran's statement dated in 
April 2007.  At the hearing before the Board in October 2009, the 
Veteran stated that in service, a rifle fired close to his head 
and that is when his ear began to ring.  As a finder of fact, the 
Board finds that the Veteran is both competent to report the 
onset of ringing in his ears since service and that his account 
of having tinnitus since that time is credible.  Moreover, in 
light of the February 2010 VA examiner's diagnosis of tinnitus, 
and resolving all reasonable doubt in his favor, finds that 
service connection is warranted for this condition. 


ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the cervical spine is denied.   

Service connection for bilateral hearing loss is denied.   

Service connection for tinnitus is granted.   


REMAND

The December 2009 remand directed that the RO to afford the 
Veteran a VA examination to determine the nature and etiology of 
the claimed lumbar spine, right hip, and left leg disabilities.  
The RO was directed to ask the examiner to render a medical 
opinion as to whether the claimed disabilities were medically 
related to the Veteran's period of service and whether the 
claimed disabilities were caused by or aggravated by the service-
connected cervical spine disability.  

The Veteran was afforded a VA examination in February 2010.  The 
report shows that the examiner rendered an opinion as to whether 
the claimed disabilities were caused by or aggravated by the 
service-connected cervical spine disability.  The examiner did 
not provide a medical opinion as to whether these claimed 
disabilities are related to the Veteran's period of service.  

As noted in the December 2009 remand, the Veteran asserts that he 
has bilateral shoulder, lumbar spine and hip disabilities that 
had their onset during his period of active duty, when he worked 
as a Navy medic and was tasked with lifting sick and wounded 
service members and other heavy objects.  In support of the 
Veteran's claim, a friend who has known him since his period of 
active duty has testified that the Veteran has complained about 
the above conditions since that time.

The service treatment records reflect complaints of bilateral 
shoulder and upper back pain and diagnoses of shoulder bursitis 
and degenerative changes of the cervical spine, as shown on X-
ray.  Post-service private orthopedic treatment records, dated 
from September and December 1995, indicates complaints of 
intermittent shoulder, low back, right hip, and left leg 
discomfort dating back to 1951, when the Veteran reportedly "had 
some trouble with his neck in the military."  A radiographic 
examination conducted in September 1995 shows mild to moderate 
degenerative changes affecting the lumbar spine, hips (more so on 
the right than the left), as well as more severe degenerative 
changes involving the cervical spine with upper extremity 
radiculopathy.  In December 1996, the same private orthopedic 
physician treated the Veteran for a right shoulder injury 
sustained by "lifting logs outside" his home.  The diagnosis 
was a ruptured right biceps tendon.  The record thereafter shows 
that he has continued to receive treatment for shoulder, back, 
hip and left leg problems on an intermittent basis.

The Board finds that the February 2010 VA examination does not 
comply with the December 2009 remand action because the examiner 
did not provide an opinion as to direct service connection.  
Thus, the Board finds that the RO should ask the examiner who 
conducted the December 2009 VA examination or a suitable 
replacement to prepare an addendum to the VA medical opinion that 
addresses whether it is at least as likely as not (50 percent 
probability or more) that the Veteran's current lumbar spine, 
right hip, and left leg disabilities had their clinical onset in 
service or are medically related to disease or injury in service.

The U. S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand order, 
and it imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, the Board has determined that it cannot 
properly adjudicate the Veteran's claim of service connection 
without further development of the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should ask the VA physician who 
conducted the February 2010 VA examination 
(or if he is no longer available, a 
suitable replacement) to prepare an 
addendum to the VA medical opinion that 
addresses whether it is at least as likely 
as not that the Veteran's lumbar spine, 
right hip, and left leg disabilities had 
its clinical onset in service and whether 
these disabilities are medically related to 
disease or injury in service.  The examiner 
must take into consideration the Veteran's 
lay report as to the onset of his symptoms.

The claims folder should be made available 
to and reviewed by the examiner.  The 
examiner should provide a rationale for all 
conclusions.  If the examiner determines 
that he or she is unable to provide the 
requested medical opinion without resorting 
to speculation, he or she should indicate 
this in the report.

If the VA examiner determines that further 
examination is necessary in order to render 
the requested medical opinion, the RO 
should schedule the Veteran for such an 
examination.

2.  Then readjudicate the issues remaining 
on appeal in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


